Citation Nr: 1233473	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-40 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1994 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by which the RO, in pertinent part, denied service connection for a low back disability.

In March 2012, the Board remanded this matter to the RO for a travel Board hearing to be scheduled.  A hearing before the undersigned Veterans Law Judge (VLJ) was held in May 2012 in San Antonio, Texas.  A complete transcript of the hearing has been associated with the claims file.

At the May 2012 hearing, the undersigned VLJ held the record open for 60 days to give the Veteran an opportunity to submit evidence in furtherance of his claim.  The Veteran submitted a private medical opinion dated in June 2012 along with a waiver of initial RO consideration of the evidence.  38 C.F.R. § 20.1304 (c) (2011).

In January 2009, the Veteran indicated that he was seeking an increased rating for a left knee disability although service connection is not in effect for a left knee disability.  As such, the Board finds that the Veteran has raised the issue of entitlement to service connection for a left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the low back in service.

2.  Symptoms of a low back disability were not chronic in service.  

3.  Symptoms of a low back disability were not continuous after service. 

4.  The Veteran's currently diagnosed disc bulge at L4-L5 with an annular tear is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely December 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining a VA examination and opinion in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in this case is adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of a low back disability has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private medical treatment records, a VA examination report with a fully substantiated opinion, and the Veteran's statements, to include those elicited at his March 2012 hearing before the undersigned VLJ.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Low Back Disability

The Veteran contends that his current low back disability, a bulging disc at L4-L5 with an annular tear, was incurred during a fall from a ladder in service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not suffer an injury or disease of the low back in service.  The Veteran's service treatment records indicate that the Veteran fell off a ladder in July 1995 and that he sustained a left upper leg injury at that time (a left hamstring tear).  No back injury is noted in the contemporaneous service treatment records.  At the May 2012 hearing, the Veteran testified that as he was going down the ladder, he fell through a scuttle, landing on his left side with one leg inside the hole and the other leg outside the hole.  The Veteran stated that he may have hit his back during the fall but that he did not experience any back pain immediately thereafter because he was given analgesics for his left leg injury.  In addition, due to the lack of close-in-time evidence of a low back injury to include a dearth of findings or complaints consistent with an injury of the back in service, the Board finds that the Veteran did not sustain a back injury in service.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  

Furthermore, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that symptoms of a low back disability were not chronic in service.  At the May 2012 Board hearing, the Veteran testified that after falling off the ladder his back hurt "a little bit."  The Board does not find the Veteran's recent assertion of a back injury in service credible because it is outweighed by other, more contemporaneous evidence of record reflective of no back injury in service.  Specifically, the service treatment records are silent as to the back, at the same time the Veteran received treatment for other residuals of the injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to the Veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

Moreover, the Veteran explicitly denied recurrent back pain in his February 1997 report of medical history completed prior to service separation, and the spine was found to be normal on the separation medical examination.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch, 15 Vet. App. at 367; Wood, 1 Vet. App. at 193; see also Caluza, supra (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Here, the Veteran's more recent statements made for compensation purposes are inconsistent with those he made in service, as well as with in-service contemporaneous medical findings, both at the time of a fall injury, subsequently when he did not seek treatment for a back disorder, and at service separation upon examination of the back.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  For these reasons, the Board finds the Veteran's assertions at the May 2012 hearing of chronic back symptoms in service to be outweighed by contrary contemporaneous evidence, and not to be credible.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a low back disability have not been continuous since service separation.  While the Veteran is competent to report symptoms observable by him, his statements of continuity of symptomatology are deemed to lack credibility.  Layno, supra; but see Rucker, 10 Vet. App. at 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As stated, in addition to no injury or back complaints in service, the Veteran denied back problems on service separation, and the spine was assessed as normal at that time.  

The Board also notes that the Veteran filed a claim of service connection for several disabilities in November 1997, very shortly after service separation, but he did not claim or mention a low back disability.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention low back symptoms at that time.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a back disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a back injury in service, or the lack of back symptomatology at the time he filed the claim, or both.  

A post-service September 1998 VA medical examination report discussed the Veteran's 1995 in-service fall, and on examination the Veteran appears to have mentioned only the left upper extremity in connection with the fall, and not a back injury or disorder.  Testing conducted pursuant to the September 1998 VA examination revealed specifically that there was no lumbosacral plexopathy.  As this examination was conducted only one year after service separation, and does not reflect any history of injury or back symptoms by the Veteran, such evidence is more probative than his more recent assertions of back injury in service and chronic symptoms in service and continuous symptoms after service that he first put forth years later.  

The Veteran filed the claim for service connection for a back disorder in August 2007.  It was only after pursuing compensation for low back disorder that, in April 2009, the Veteran first reported during VA treatment that he had experienced chronic low back pain since 1995 pursuant to the in-service fall from a ladder.  The diagnosis in April 2009 was of chronic low back pain with previous injury and leg weakness, rule out herniated disc.  

At the May 2012 Board personal hearing, the Veteran again spoke of continuous low back symptoms since service separation.  The Board does not find the Veteran's assertions regarding continuity of low back symptomatology since service separation credible because they are inconsistent with his own more contemporaneous history at service separation, more contemporaneous medical evidence, the post-service claim for compensation in November 1997 for disabilities that did not include the back, history and findings at a September 1998 VA examination conducted close-in-time to service separation, which did not include any complaints or findings regarding the low back, and the absence of evidence of complaints or treatment for back disorder symptoms for years after service (as one factor) until after the Veteran filed a claim for compensation with VA for back disorder.  Curry, supra; Caluza, supra.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

The absence of post-service history, complaints, findings, diagnosis, or treatment after service for approximately a decade is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic low back symptoms in service or continuous symptoms of a low back disability after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed disc bulge at L4-L5 with an annular tear, found years after service separation on April 2009 magnetic resonance imaging (MRI), is not otherwise related to his active service.  In August 2010, the Veteran was afforded a VA spine examination.  Pursuant to a thorough low back examination, interview of the Veteran, and a review of the pertinent documents in the claims file, the examiner opined that the Veteran's current low back disability was unrelated to service.  Based on accurate facts consistent with Board findings, the VA examiner explained that, after the fall in service, only the left upper extremity was mentioned, and no diagnosis related to the low back was given during the remainder of the Veteran's service.  Furthermore, the examiner emphasized that the Veteran began expressing back complaints only a few years earlier, when an MRI revealed a bulging disc.  Since there were no complaints or diagnoses related to the back in service and because current back problems emerged only a few years earlier, the examiner opined that it was not likely that the current back complaints were related to a fall from a ladder in service.  

The Veteran provided a June 2012 private medical opinion.  On examination, apparently, the Veteran reported an inaccurate history of sustaining a low back injury during a fall from a ladder in service.  Specifically, the examination report indicates, "Patient states while climbing from a ladder he slipped off injuring his left hamstring and is now having back problems."  Upon examining the Veteran and reviewing the medical records supplied by him, the physician diagnosed a lumbar annular disc bulge at L4-L5.  The physician purported to opine that, based on the Veteran's service treatment records, it was at least as likely as not that the impact received in service could "possibly" be related to his current back condition.  The examiner explained that the in-service fall caused a thigh muscle tear and that such an impact "could" have caused some pain to the Veteran's low back.  

The Board does not attach any probative weight to the June 2012 private medical opinion.  First, the physician stated that low back pain could have been associated with the fall from a ladder in service.  Pain alone, however, is a symptom and not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

Furthermore, the physician's opinion regarding a link between the currently diagnosed low back disability and the impact from the fall in service is not one that the Board credits because it is entirely speculative.  Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523; see also Warren, 
6 Vet. App. at 6 (holding that a physician's statement framed in terms such as "may" or "could" is not probative).  Considering the language and context of the private examiner's statement, the Board finds the June 2012 statement not to be an opinion of probative value.  The language of the statement asserts only a possibility of relationship, not probability, qualifying the relationship as one that is "possible" and one that "could" have occurred, in addition to conditioning the purported opinion on erroneous facts.  Considered in its full context, the June 2012 private medical statement lacks probative value because it is an opinion of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert, 5 Vet. App. at (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom, supra (the Court held that a physician's opinion that the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material).

To the extent that the June 2012 opinion was made based upon the assumption of a back injury in service, the opinion is of no probative value because the underlying assumption is not true.  As stated, the Board found that the Veteran did not sustain a low back injury in service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

On the other hand, the VA examiner's opinion is highly probative of the matter at hand.  As stated, following the August 2010 VA spine examination, the VA examiner opined that, based on the evidence of record, examination of the Veteran, and the Veteran's statements, the Veteran's disc bulge at L4-L5 with an annular tear was unrelated to any incident in service.  The August 2010 VA opinion is competent and probative medical evidence because it is based on a factually accurate history of no in-service back injury or complaints until years after service and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, as noted in the examination report, including the Veteran's own reported history and complaints, and fully articulated the basis for the opinion.  

The Veteran's assertions of a link between his current low back disability and service do not constitute competent medical evidence, as rendering an opinion on the origins of a disc bulge is not a matter given to lay observation and requires specialized medical knowledge and expertise.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge).

For the reasons stated above, the only competent and probative opinion regarding the etiology of the Veteran's current low back disability is that of the August 2010 VA examiner.  The Board, therefore, finds that a preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See
 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


